Citation Nr: 0842765	
Decision Date: 12/11/08    Archive Date: 12/17/08

DOCKET NO.  05-10 408	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to a higher initial rating for mild 
degenerative changes of the lumbar spine, L5, currently rated 
as 20 percent disabling.

2. Entitlement to a higher initial rating for mild 
degenerative changes of the cervical spine, C7-T1, currently 
rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The veteran served on active duty from June 1988 to June 
1992.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 2004 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  This 
matter was remanded in December 2006 for further development.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

After the claims were certified to the Board, the veteran 
sent evidence directly to the Board.  Specifically, the 
veteran submitted additional treatment reports dated June 
2008 to August 2008.  The Board sent the veteran a letter in 
which it asked whether he would like to waive his right to RO 
consideration of the new evidence.  In a November 2008 
response, the veteran elected not to waive his right to RO 
consideration of the new evidence; and he requested that the 
case be sent to the RO for review.

In the absence of an RO waiver, and in conjunction with the 
veteran's own request, the case must be remanded. 



Accordingly, the case is REMANDED for the following actions:

The RO should review the additional 
evidence submitted by the veteran.  After 
completing any additional development 
deemed necessary, the RO should 
readjudicate the veteran's claims based 
on the expanded record.  The veteran and 
his representative should be provided a 
supplemental statement of the case and be 
afforded an opportunity to respond.  
Thereafter, the case should be returned 
to the Board for appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


